DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10 November 2021 has been considered by the examiner.

Status of Claims
The 10 November 2021 amendment cancels claims 2, 4-6, 8-9, 13, 15, 17, 19-21, 23, 25-29 & 31.  Claims 1, 3, 7, 10-12, 14, 16, 18, 22, 24, 30 & 32-36 are pending.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3, 7, 10-12, 14, 16, 18, 22, 24, 30 & 32-36 are rejected under 35 U.S.C. 101 because the disclosed invention is inoperative and therefore lacks utility.   
Per MPEP 2107.01 (II), an invention that is "inoperative" (i.e., it does not operate to produce the results claimed by the patent applicant) is not a "useful" invention in the meaning of the patent law. See, e.g., Newmanv.Quigg, 877 F.2d 1575, 1581, 11 USPQ2d 1340, 1345 (Fed. Cir. 1989); In re Harwood, 390 F.2d 985, 989, 156 USPQ 673, 676 (CCPA 1968). See also In re Newman, 782 F.2d 971, 973 (Fed.Cir.1986) (“the PTO is entitled to reject an application for 
Further, per MPEP 2107.01(IV), to properly reject a claimed invention under 35 USC 101, the Office must (A) make a prima facie showing that the claimed invention lacks utility, and (B) provide a sufficient evidentiary basis for factual assumptions relied upon in establishing the prima facie showing. The prima facie showing must contain the following elements:
(A) An explanation that clearly sets forth the reasoning used in concluding that the asserted specific and substantial utility is not credible;
(B) Support for factual findings relied upon in reaching this conclusion; and
(C) An evaluation of all relevant evidence of record, including utilities taught in the closest prior art.
In this case, with respect to elements (A) & (B), the invention is directed to a power generator that produces power by the conversion of H to “hydrinos” through reactions corresponding to Equations (15)-(18) (published specification ¶[0328]-¶[0374]). Specifically, the reactions form allegedly new states of hydrogen having quantized energy levels below the “ground state” of ordinary hydrogen (¶[0361]-¶[0362]).  “Hydrino” is applicant’s term for this alleged “lower-energy” state hydrogen atom (¶[0329]; ¶[0360]-¶[0362]).  According to standard quantum mechanics (QM), the binding energy En for hydrogen is given by equations (10)-(11) where the parameter “n” represents the principle quantum number “n” (¶[0335]). Note that per Eq.(11) standard QM stipulates n must be an integer greater than or equal to one. In contrast, in applicant’s theory of hydrinos, n is a fractional number, per Eq.(12), which results in higher values for En, corresponding to lower energy-states (¶[0329]). For example, in ¶[0362], the specification teaches “a hydrino hydride ion (H-) having a binding energy according to Eq.(19) -) is provided. For p=2 to p=24 of Eq. (19), the hydride ion binding energies are respectively 3, 6.6, 11.2, 16.7, 22.8, 29.3, 36.1, 42.8, 49.4, 55.5, 61.0, 65.6, 69.2, 71.6, 72.4, 71.6, 68.8, 64.0, 56.8, 47.1, 34.7, 19.3, and 0.69 eV.”  In a physical sense, the hydrinos allegedly reside in electron shells at a closer position to the nucleus (¶[0328]) than the distance of a Bohr radius in the ground state given by classical QM.  Claim 1 implicitly refers to the disclosed hydrinos by reciting various “reactants” that react with hydrogen to form them, thereby generating electrical or thermal energy. Specifically, claim 1 recites the power system comprises “…reactants, the reactants comprising: a. at least one source of nascent H20; b. H20 or at least one source of H20; and c. atomic hydrogen or at least one source of atomic hydrogen; and d. a molten metal….; at least one ignition system comprising a source of electrical power…to supply current through the intersecting the streams of the molten metal to cause a reaction of the reactants to form a plasma inside of the vessel…and at least one power converter or output system of at least one of light and thermal output from the plasma to electrical power and/or thermal power.”  Though hydrinos are not explicitly recited, they are nevertheless inherent to the claimed power system since it relies upon the existence of hydrinos in order to cause the “reaction of the reactants” forming the plasma which outputs electrical and/or thermal power since the hydrinos allegedly produced by the reaction of the reactants, due to their higher binding energy, are responsible for the net energy gain.  Notwithstanding the implicit contradiction of an energy state below a “ground state”, which is by definition the lowest energy state a system can have, the existence of such hydrinos is inconsistent with and contrary to known principles of physics and chemistry, and therefore the invention is inoperative and lacks utility. 
1, 2.  In particular, the hydrogen atom is a two-body problem consisting of an electron and a proton, and so it can be solved exactly. The Schrödinger equation was the first equation to successfully produce the experimental result for the observed energy levels of hydrogen from a basic equation of motion for the electron3.  In the Schrödinger equation, the lowest value the principle quantum number “n” may take is the integer 1. This is referred to as the “ground state” of hydrogen and corresponds to a Bohr radius for the electron of 0.528 x 10-10 m.  In the ground state, with n = 1, the electron has an energy Eo of -13.6 eV, or a Rydberg of energy (ER), equivalent to the ionization energy of hydrogen. The integer values for n result from the bound-state solutions to the spherically symmetric solution to the wave equation for hydrogen (Eq.19.7), so that instead of an infinite series, a finite polynomial results.4  Thus, the Schrödinger equation does not predict a hydrogen binding energy greater than 13.6 eV, in absolute terms.  As summarized by Feynman, “[t]he Schrödinger equation has been one of the great triumphs of physics. By providing the key to the underlying machinery of atomic structure it has given an explanation for atomic spectra, for chemistry, and for the nature of matter.”   
In Chap.5 of “Introduction to Quantum Mechanics, With Applications to Chemistry”, Pauling et al. present the Schrödinger equation for the radial wavefunction of the hydrogen atom Eq.(18-29) and explain mathematically how boundary conditions result in the allowed values for 
In a later paper, with specific reference to applicant’s hydrino theory, the physicist Aaron Barth (“Bigger than Fire? A Scientific Examination of Randell Mills’ “Hydrino” Theory”; Skeptic, 2001) examines the applicant’s claims of hydrinos as set forth in his thousand-page book on the topic (presumably, his grand unified theory of Classical Quantum Mechanics (“GUT”) incorporated by reference into the current application; see ¶[0338], ¶[0442] & ¶[0988]). Barth outlines the traditional quantum theory of the hydrogen atom, as modeled by Bohr and Schrödinger, and contrasts this with Mills’ theory.  Barth notes Mills’ disagreement with the fundamental premises of quantum theory and how Mills instead replaces the Schrödinger equation with a wave equation having solutions representing “traveling waves”---something entirely different from solutions to the Schrödinger equation---without terms describing the electromagnetic force and without “bound-state” solutions representing an electron physically attached to an atom.5  Barth also notes that Mills’ wave equation doesn’t contain Planck’s constant that sets the overall scale of the quantization energy levels of the atom, and so Mills’ model can’t correctly predict the energy levels of hydrogen6.  Barth notes Mills’ strange conclusion that the electron is confined to an infinitely thin spherical shell around the atom’s nucleus called the “orbitsphere” and that this is inconsistent with experimental data.  Barth says that Mills “artificially graft[s] the Bohr model onto his theory in a way that is mathematically nonsensical” and that “[n]o matter what radius is chosen, the fact remains that this orbitsphere model is inconsistent with the wave equation” and he notes Mills’ hydrino model “isn’t a logical 7  After debunking alleged astrophysical evidence for hydrinos in emission lines from flare stars and far-infra-red data from the Cosmic Background Explorer spacecraft, Barth concludes:

    PNG
    media_image1.png
    276
    520
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    115
    514
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    718
    518
    media_image3.png
    Greyscale

Barth is not the only physicist to express skepticism of hydrinos.  A.Rathke (“A critical analysis of the hydrino model” New Journal of Physics 7 (2005) 127) notes severe mathematical inconsistencies in the model of the hydrogen atom upon which the theory (and, hence, the invention) is based and the incompatibility of hydrino states with standard QM.  Rathke notes applicant’s “grand unified theory of classical quantum mechanics” (CQM) predicting the existence of hydrinos proposes a classical wave equation for the electron’s charge-density 8  Rathke explains in detail how the equation for non-zero orbital angular momentum (6) in applicant’s model is not solution of the wave equation (1) and thus fails to describe electron motion in a hydrogen atom with non-minimal angular momentum.  In contrast, Rathke notes that electron states with non-zero angular momentum are well-described in standard quantum mechanics.9  Rathke also explains in detail how applicant’s model fails to provide a solution to the radial part of the wave equation for any orbital radius, and that there is no basis for deriving the existence of hydrinos from applicant’s wave equation.10  Rathke’s analysis “demonstrates that the theory is mathematically inconsistent in several points: the quantisation condition of CQM allows only a solution for the ground state of the hydrogen atom; the radial solutions for the charge density function of the electron, as well as the angular solutions with non-zero angular momentum, differ from those given in the literature on CQM…[and] there is no way to cure the flaws of the theory by adding physical assumptions. CQM is obviously inconsistent, and in particular does not contain solutions that predict the existence of hydrinos.” 
Rathke also considers whether standard QM allows for the existence of hydrinos and concludes that while solutions of the Schrödinger equation for n < 1 exist, they are not square integrable, and that “[t]his does not only violate one of the axioms of quantum mechanics, but in practical terms prohibits that these solutions can in any way describe the probability density of a particle. Thus solutions with n < 1 are meaningless in standard quantum theory and the existence of hydrinos as a solution of the Schrödinger equation for a classical Coulomb potential is 11 Rathke also notes that the applicant’s experimental results would be more properly understood “if these were independently reproduced by some other experimental groups.”
Similarly, A. de Castro (“Orthogonality criterion for banishing hydrino states from standard quantum mechanics”, 2007) notes that square integrability excludes singular wave functions in the Schrödinger equation for the non-relativistic case and provides further analysis of the relativistic case as modeled by the Klein-Gordon and Dirac equations.  De Castro finds that even for these, the orthogonality criterion shows that anomalous bound-state solutions do not exist, because it “imposes additional constraints in such a way that the would-be relativistic square-integrable solutions for hydrino states, related to the thin lines in Fig.1 and Fig.2, are not acceptable, and only radial solutions behaving at the origin as r -1/2+ε, with ε > 0 for the Klein-Gordon case, and r -1+e for the Dirac case, are physically acceptable solutions” (abstract; p.6).    
Domby in “The hydrino and other unlikely states” (Aug 2006) discusses hydrino solutions of the Klein-Gordon equation for the Coulomb potential in three dimensions and the Dirac equation for the Coulomb potential in two dimensions.  He shows these solutions are unphysical in spite of having normalisable wave functions because: 1) they lack non-relativistic counterparts even for arbitrarily small coupling; 2) the states persist even when coupling is turned off; and 3) the strength of the binding increases as the coupling strength α decreases, so the maximum binding occurs for α = 0 when the potential has disappeared completely.  Further, Domby demonstrates that if the point charge of the nucleus is replaced by a charge extending over an arbitrarily small by finite radius R, then the anomalous functions become unacceptable because for small enough R they cease to satisfy the appropriate wave equation.  He concludes that “[o]utside of science fiction this is sufficient reason to disregard them.”12

Thus, Pauling et al., Feynman et al., Bethe et al., Barth, Rathke, de Castro, Domby and Khelashvili et al., are at least eight independent, expert sources demonstrating implicitly or explicitly that the existence of hydrinos is inconsistent with and contrary to the fundamental laws of quantum mechanics and chemistry. 
Reference is also made to the Office’s findings in three of applicant’s earlier US applications directed to hydrino technology: SN 08/467,911, SN 12/153,613 & SN 12/213,476. In the first, the USPTO Board of Appeals & Interferences upheld rejections of claim 58 under 35 USC § 101 and 35 USC ̠§ 112, first paragraph, directed to “[a] hydrino atom comprising: a hydrogen atom having an electron in a lower ground state energy level.”  In the second, in the Appendix and Endnotes on pp.8-17 of the 28 February 2011 Office Action, a detailed analysis is given of deficiencies in applicant’s grand unified theory of Classical Quantum Mechanics (“GUT”) forming the theoretical basis for his underlying hydrino technology and incorporated by reference into the current application (see ¶[0338], ¶[0442] & ¶[0988]). In the third, in Appendices (A)-(C) on pp.22-34 of the 24 August 2010 Office Action, a detailed analysis is given of further deficiencies of the hydrino hypothesis.
Regarding evaluation of the closest prior art for utility as set forth in element (C) of the procedure outlined in MPEP 2107.01(IV), it is noted the closest prior art of record is US Pat.10,753,275 (submitted in the IDS filed 10 November 2021) which teaches a mechanical 2O; b) at least one source of atomic hydrogen; c) at least one of a conductor and a conductive matrix…and at last two electrodes that confine and connected to the high current source configured to conduct a high current through the fuel” (claim 1).  But, this patent is to same inventor as the current application. Similarly, all other  publications postulating or otherwise describing utility of hydrinos are to the inventor himself, or his associates. None of this information, including Exhibits (A)-(G) submitted as rebuttal evidence of utility, can be considered independent, peer-reviewed literature since it all originates from the inventor and/or his associates. Further, the enormous output powers reported by Dr.Booker in Exhibit (A) contradict the law of conservation of energy.   
In summary, hydrinos are inconsistent with and contrary to known principles of physics and chemistry, as evidenced by the current scientific literature. This alone would occasion reasonable skepticism as to its operation. In re Newman, 782 F.2d 971, 973 (Fed.Cir.1986).  
In addition, no independent, peer-reviewed information exists that supports the existence of hydrinos, and none of the experimental data report any direct observations of them. The large output powers observed by Dr.Booker suggest the invention contradicts the law of conservation of energy.  Per MPEP 2107.01(III)(B), “[o]ne situation where an assertion of utility would not be considered credible is where a person of ordinary skill would consider the assertion to be "incredible in view of contemporary knowledge" and where nothing offered by the applicant would counter what contemporary knowledge might otherwise suggest. Thus, a preponderance of the evidence suggests it would be more likely than not that a person skilled in the art would not consider credible any specific and substantial utility asserted by the applicant for the claimed 

Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3, 7, 10-12, 14, 16, 18, 22, 24, 30 & 32-36 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph.  
Per MPEP 2107.01 (IV), the rejection under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph incorporates by reference the factual basis and conclusions set forth in the 35 USC 101 utility rejection. Because that rejection determined the invention as claimed does not have utility, a person skilled in the art would not be able to use the invention as claimed, and as such, the claim is defective under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph.  Specifically, because the claimed invention is not supported by either a credible asserted utility or a well-established utility for the reasons set forth above, one skilled in the art clearly would not know how to use the claimed invention.  As explained, the invention is inoperative and therefore lacks utility since it is based upon the creation and use of “hydrinos” with energy ground states lower than ordinary hydrogen and fractional principle quantum numbers that are inconsistent with and contrary to known principles of physics and chemistry. Though hydrinos are not explicitly recited, the claimed power system nevertheless relies upon the existence of hydrinos in order to cause the “reaction of the reactants” forming the plasma which outputs electrical and/or thermal power since the hydrinos allegedly produced by the reaction of the reactants, due to their higher binding energy, are responsible for the net energy gain.   
20; b. H20 or at least one source of H20; and c. atomic hydrogen or at least one source of atomic hydrogen; and d. a molten metal….; at least one ignition system comprising a source of electrical power…to supply current through the intersecting the streams of the molten metal to cause a reaction of the reactants to form a plasma inside of the vessel…and at least one power converter or output system of at least one of light and thermal output from the plasma to electrical power and/or thermal power.”  Though not explicitly claimed, the power system relies upon the existence of hydrinos in order to “generat[e] at least one of electrical energy and thermal energy”.  But, as explained, hydrinos do not exist, and therefore the specification does not enable one of ordinary skill to make them or use the invention as claimed.  
Per MPEP 2164.01(a), the factors to be considered in determining whether a disclosure would require undue experimentation, as set forth by in re Wands, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988) include:
(1) 	The quantity of experimentation necessary,
(2)    	The amount of direction or guidance presented in the specification,
(3)    	The presence or absence of working examples,
(4)  	The nature of the invention
(5)    	The state of the prior art,
(6)    	The relative skill of those in the art,

(8)    	The breadth of the claims.
Each of these factors will be addressed as to their relevance to the lack of enablement of the present claims. 
(1)    The quantity of experimentation necessary 
Claim 1 recites “[a] power system that generates at least on of electrical energy and thermal energy comprising:…reactants, the reactants comprising: a. at least one source of nascent H20; b. H20 or at least one source of H20; and c. atomic hydrogen or at least one source of atomic hydrogen; and d. a molten metal….; at least one ignition system comprising a source of electrical power…to supply current through the intersecting the streams of the molten metal to cause a reaction of the reactants to form a plasma inside of the vessel…and at least one power converter or output system of at least one of light and thermal output from the plasma to electrical power and/or thermal power.”  According to the specification, these “reactants” convert hydrogen into novel hydrogen compositions of matter referred to as “hydrinos” in reactions corresponding to Equations (15)-(18) (¶[0328]-¶[0374]).  A broad range of “reactants” is encompassed by the claim.  For instance, the “reactants” may comprise “catalysts” broadly defined as “…an atom or ion M wherein the ionization of t electrons from the atom or ion M each to a continuum energy level is such that the sum of ionization energies of the t electrons is approximately one of  m •  27.2 eV and m • 27.2 2 eV where m  is an integer” (¶[0353]).  
    PNG
    media_image4.png
    358
    410
    media_image4.png
    Greyscale

The “reactants” also comprise “at least one source of H2O”.  Per specification ¶[0406], “reactants comprising a source of H2O can comprise at least one of bulk H2O, a state other than bulk H2O, a compound or compounds that undergo at least one of react to form H2O and release bound H2O.  Additionally, the bound H2O can comprise a compound that interacts with H2O wherein the H2O is in a state of at least one of absorbed H2O, bound H2O, physisorbed H2O, and waters of hydration…and have H2O as a reaction product.” Thus, given the large number of “reactants” disclosed explicitly or suggested, and the large number of potential compounds for the “sources” of water and hydrogen, the quantity of experimentation necessary is correspondingly very large.    
(2)  The amount of direction or guidance presented in the specification
The specification ¶[0360]-¶[0393], in particular ¶[0368], refers generally to a method for preparing hydrino hydride compounds by “…reacting atomic hydrogen with a catalyst having a net enthalpy of reaction of about m/2 • 27 eV where m is an integer greater than 1, preferably an 2 where p is an integer, preferably an integer from 2 to 137.”   But, such a description is circular and of little guidance, since it is not clear how the described net enthalpy reaction corresponding to the binding energies greater than ordinary hydrogen is achieved. 
(3) The presence or absence of working examples
While the specification allegedly gives examples of conversion of hydrogen to “hydrinos” through reactions corresponding to Equations (15)-(18) (¶[0328]-¶[0374]), since  hydrinos are inconsistent with and contrary to known laws of physics and chemistry it is unclear that any such examples actually work as described.  Further, no working examples of hydrino-based devices have been documented by independent, peer-reviewed, third-party research.  In US application Ser.No.12/213,476 to applicant directed to similar hydrino technology, the Office determined with respect to evidence submitted in that case for the existence of hydrinos that “articles published by Applicant and his affiliations do not belong to reputable evidence, since they are replete with non-scientific speculations that are not accepted by the scientific community”, that “[n]one of the licensees has succeeded to build a novel reactor based on hydrino reactions so far, even after 3-11 years of experimentations” and “[t]he failure of all six licensees cited above to come up with any commercially viable device.”13  Further, as noted by the EPO (Written Opinion, Section 5), applicant’s hydrino technology has been in the public domain for over twenty years (see, e.g., US 6,024,935, published 15 February 2000) but no peer-
(4)	The nature of the invention
The commonly-accepted laws of quantum mechanics and chemistry hold that hydrogen cannot exist below the “ground state” and have fractional value for the principle quantum number n.  In contrast, applicant’s invention is based on novel composition of hydrogen called the “hydrino” which exists below the known “ground state” and has fractional values for the principle quantum number n.  See the rejection above under 35 USC §101. Thus, the fundamental nature of the present invention is that it consists of a form of hydrogen which cannot exist under the accepted laws of physics. In order to establish enablement, applicant bears the burden of proving that the accepted scientific laws are wrong or incomplete, which has not been done in the present specification and rebuttal evidence (see below).

(5)	The state of the prior art
	US Pat. 9,994,450 discloses a hydrino theory similar to that of the present application, except that no catalysts are used within the apparatus and process (see c.6:8-27). US Pat.10,753,275 (submitted in the IDS filed 10 November 2021) is arguable the closest prior art since it teaches a mechanical power system (in contrast to the electric and thermal power generator of the instant application) comprising “a) at least one source of nascent H2O; b) at least one source of atomic hydrogen; c) at least one of a conductor and a conductive matrix…and at last two electrodes that confine and connected to the high current source configured to conduct a high current through the fuel” (claim 1).  Other patents and publications describing apparatus based on hydrino theory in the 10 November 2021 IDS are to same inventor as the current 
(6)    The relative skill of those in the art
The relative skill of those in the field of quantum mechanics is extremely high. Note, for example, the highly abstract nature and mathematics in the introductory portions of the texts to Pauling et al., Bethe et al., and Feynman noted above. Further, the level of the mathematical demonstrations by Rathke, De Castro, etc. showing hydrinos do not exist are evidence that analysis of hydrinos involves very high skill.  Even though ordinarily the amount of guidance or direction needed to enable the invention is inversely related to the amount of knowledge in the state of the art as well as the predictability in the art 14, given that the invention is directed to states of hydrogen without theoretical or empirical basis and that the cited expert opinion is universally opposed to their existence in nature, it is not seen how even the most expert of those skilled in the art could produce hydrinos as claimed.
  
(7)    	The predictability or unpredictability of the art
	Since hydrinos are inconsistent with and contrary to known laws of physics and chemistry in that they exhibit fractional principle quantum numbers representing energy levels below the known ground state of hydrogen, it is difficult to envision that one skilled in the art could extrapolate them since they are not predicted by theory and they have they been observed by independent researchers in the past.  As noted in (6), the amount of guidance or direction needed to enable the invention is inversely related to the amount of knowledge in the state of the 
 
(8)	The breadth of the claims 
	Given the large number of “reactants” disclosed explicitly or suggested, and the large number of potential compounds for the “sources” of water and hydrogen (see (3) above), claim 1 is broad in scope. Also, given that the other parts of claim 1 of a “vessel”, “reactant supply system”, “ignition system”, “two molten metal reservoirs each comprising an electromagnetic pump” and “at least one power converter or output system” are not structurally related to each another in any detail, but merely presented as a list, the claims are fairly broad in scope. 

Summary
Per the preceding Wands factor analysis, because the quantity of experimentation necessary is very large, the specification provides little guidance for making hydrinos, there are no working examples of hydrinos or machines which use them in peer-reviewed scientific literature by independent third party researchers, the nature of the invention is fundamentally at odds with the accepted laws of quantum mechanics and chemistry, the state of the prior art is limited, the unpredictable nature of the invention precludes extrapolation thereof by even the most expert, and the breadth of the claims is broad, the specification does not enable one of ordinary skill to make them or use the invention as claimed.  
Claims 10-11 & 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 10-11 & 22 depend from canceled claims 4 & 21, respectively, and thus lack antecedent basis.

Response to Arguments
Applicant's arguments filed 10 November 2021 have been fully considered but they are not persuasive. 
A.	Rejection of claims 1, 3, 7, 10-12, 14, 16, 18, 22, 24, 30 & 32-36 under 35 U.S.C. 101 because the disclosed invention is inoperative and therefore lacks utility 
Applicant alleges the rejection is “soley based on theoretical allegations which ignore the observed exothermicity and spectroscopic signatures of the claimed reactance following their ignition” and submits experimental observations in Exhibits (A)-(G) as rebuttal evidence of utility. Applicant also argues hydrinos are not claimed and cites case law suggesting applicant is not required to understand, correctly set forth or even know how his invention works (Response, p.7). 
These arguments are not persuasive.
As explained by the guidance set forth in MPEP § 2107.01(II), cases in which an invention lacks utility due to the utility being incredible and thus inoperative are rare, fact specific, and should not be applied as a per se rule. Specifically, MPEP § 2107.01 (II) cautions “in view of the rare nature of such cases, Office personnel should not label an asserted utility 
Regarding (1), claim 1 implicitly refers to hydrinos by reciting various “reactants” that react with hydrogen according to Equations (15)-(18) in published specification ¶[0361]- ¶[0374], thereby generating electrical or thermal energy. See the prior Office Action, pp.2-3. To further elaborate, the hydrinos are produced by the so-called “ignition”15 of the reactants to form a plasma when current is applied to molten metals and reactants, e.g., hydrogen (Response, p.14). Hydrinos have a higher binding energy and thus are responsible for the net energy gain. The description teaches this in many places. For example, the published specification teaches in ¶[0328] “…catalyst systems to release energy from atomic hydrogen to form lower energy states wherein the electron shell is at a closer position relative to the nucleus. The released power is harnessed for power generation and additionally new hydrogen species and compounds are desired products”. ¶[0328] teaches “[t]he present disclosure is also directed to other reactors for producing increased binding energy hydrogen species and compounds of the present disclosure…. Further products of the catalysis are power and optionally plasma and light depending on the cell type. Such a reactor is hereinafter referred to as a “hydrogen reactor” or “hydrogen cell. The hydrogen reactor comprises a cell for making hydrinos.” ¶[0393] states that 2O is “ignited” to form hydrinos with a high release of energy in the form of at least one of thermal, plasma, and electromagnetic (light) power.  ¶[0442] teaches “at least one of very high power and energy may be achieved by the hydrogen undergoing transitions to hydrinos of high p”. Per ¶[0329], ‘p’ is an integer denominator less than or equal to 137 defining fractional Rydberg states of atomic hydrogen, i.e., “hydrino atoms”.  Per ¶[0361] the binding energy EB of a hydrogen atom is proportional to p2; thus, higher values of p release greater energy.  ¶[0451] also teaches an embodiment where gas jets of H2O entrained in a H2 carrier gas are combined with a conductive matrix (the metal melt) and “[w]ith the application of a high current, the corresponding fuel mixture may ignite to form hydrinos.”  
According to MPEP 2111, claims must be given their broadest reasonable interpretation in light of the specification. Since claim 1 recites a power system that “generates at least one of electrical energy and thermal energy comprising….reactants…; at least one ignition system comprising a source of electrical power…to cause a reaction of the reactants to form a plasma inside of the vessel…, at least one power converter or output system of at least one of light and thermal output from the plasma to electrical power and/or thermal power”, it is reasonable to conclude based on the teachings of the specification that hydrinos are the products of the “ignition” and responsible for the release of energy that the “ignition system” and the “reaction of the reactants to form a plasma” refer to and necessarily require.  In other words, without the creation of hydrinos, the claimed power system would not produce useful electric and/or thermal energy from the reaction.  Therefore, applicant’s argument that hydrinos are not claimed is not persuasive.
Raytheon v. Roper, 724 F.2d 951, 956, 220 USPQ 592, 596 (Fed. Cir. 1983) cert. denied, 469 U.S. 835 (1984). Thus, to overcome the presumption of truth that an assertion of utility by the applicant enjoys, Office personnel must establish that it is more likely than not that one of ordinary skill in the art would doubt (i.e., “question”) the truth of the statement of utility. The evidentiary standard to be used throughout ex parte examination in setting forth a rejection is a preponderance of the totality of the evidence under consideration. In re Oetiker, 977 F.2d 1443, 1445, 24 USPQ2d 1443, 1444 (Fed. Cir. 1992). To do this, Office personnel must provide evidence sufficient to show that the statement of asserted utility would be considered "false" by a person of ordinary skill in the art.  The assumption of utility in an application presumes (i) a person of ordinary skill in the art would immediately appreciate why the invention is useful based on the characteristics of the invention (e.g., properties or applications of a product or process), and (ii) the utility is specific, substantial, and credible. (MPEP 2107.02).  
In this case, hydrinos are implicit and necessary to the claimed invention but their properties as described in the specification are inconsistent with and contrary to known principles of physics and chemistry. One of ordinary skill would not comprehend usefulness of a device reliant for operation upon something which does not exist, i.e., hydrinos. Thus, applicant has not accurately described the utility in such a way that one of ordinary skill would understand why the claimed invention is useful.  Nor, for the same reason, is the description of utility credible.  

(a) As noted in the rejection, numerous scientists such as Pauling et al., Feynman et al., Bethe et al., Barth, Rathke, de Castro, Domby and Khelashvili et al., demonstrate that the existence of hydrinos with fractional principle quantum values n representing states below the known ground state of hydrogen is theoretically inconsistent with and contrary to the fundamental laws of quantum mechanics and chemistry.  In particular, perhaps the most detailed analysis of hydrino theory is given by A.Rathke (“A critical analysis of the hydrino model” New Journal of Physics 7 (2005) 127) who notes severe mathematical inconsistencies in the model of the hydrogen atom upon which the theory is based. Rathke concludes that classical quantum mechanics (CQM) “…does not predict the existence of hydrino states…[h]ence there remains no theoretical support of the hydrino hypothesis. This strongly suggests that the experimental evidence put forward in favour of the existence of hydrinos should be reconsidered for interpretation in terms of conventional physics” (p.6). 
(b) In US S.N.08/467,911, the USPTO Board of Appeals & Interferences upheld rejections under 35 USC § 101 and 35 USC § 112, first paragraph, of claims directed to hydrinos.16 In particular, they found the utility of claims directed to a hydrino atom and a dihydrino molecule with two electrons in a lower then ground state energy level to be contrary to conventional scientific understanding of the hydrogen atom (i.e., implausible scientific principles).  
637.5 times more power than the input in the case of the 1 mole% Bi2O3 added to the molten silver (Test 052316PA1), 200 times more for the case of the 1 mole% LiVO3 (Test 052316PA2), and 26 times more for the case of the 0.5mole% LiVO3 (Test 0524BDR) (pp.12-14). Because such energy gains contradict a fundamental law of physics, i.e., the conservation of energy, they are further evidence the invention has incredible utility.  

Applicant submits experimental data supporting utility of the claimed invention, including teachings of the specification and Exhibits (A)-(G) (Response, pp.8-12).17   These are discussed individually below in (1)-(6).  None are found persuasive. Further, data from Exhibit (A) indicating the machine outputs more power than is input supports the examiner’s position of incredible utility since it contradicts the second law of thermodynamics.


This evidence from the specification for the existence of hydrinos is not persuasive. As noted in the preceding section, the observations refer to and implicitly encompass a “hydrino reaction” corresponding to the claimed “reaction of the reactants to form a plasma”.  In particular, ¶[0998] states the “blackbody temperature may be high due to the extraordinarily high power density capacity of the hydrino reaction and the high energy of the photons emitted by the hydrino reaction” and “the initial UV line emission transitioned to 5000K blackbody radiation when the atmosphere became optically thick to the UV radiation with the vaporization of the silver by the hydrino reaction power.”  Similarly, the experiments in ¶[0999]-¶[1011] teach the exothermal outputs (e.g., “thermal burst powers” of 731,000 W, 987,700 W, 126,000 W, 5,220,000 W, 1,567,000 W, 433,100 W, and 282,150 W; ¶[1002]) and spectral emissions (e.g., the “hydrino ro-vibrational spectrum; ¶[1007] & ¶[1011]) result from the described “hydrino reaction”.  But, the existence of hydrinos is inconsistent with and contrary to known principles of physics and chemistry and the USPTO Board of Appeals & Interferences has upheld rejections under 35 USC § 101 and 35 USC § 112, first paragraph, of claims directed thereto.18 
One of ordinary skill would thus have good reason to doubt the existence of hydrinos and any power system reliant upon them for operation. One of ordinary skill would not comprehend usefulness of a device reliant for operation upon something which does not exist, i.e., hydrinos.
Further, there is no indication the specification has undergone any peer-review by independent reviewers. Therefore, one of ordinary skill in the art would not consider teachings in the specification explicitly attributed to hydrinos as credible assertions of any specific and 

2)  Exhibit (A): “Report on the Power Output of a Solid Pellet Water Bath Calorimeter, Light Power Output of a Solid Pellet, and SunCell Output Power” at Brilliant Light Power by Randy Booker, Ph.D. Department of Physics UNC Asheville May 31, 2016
Dr.Booker’s report is presented as evidence calorimetric experiments show “a novel new heat source, which produces a large excess of heat” (Response, p.8). This is not persuasive for several reasons: 
a)  Dr.Booker has received payment from Blacklight Power, the parent company of the applicant of the invention, Brilliant Light Power (“Energy Play Draws Money and Ire”, S.Jakab, Dow Jones Newswires, Jan.9, 2006; The Wall Street Journal; p.3; www.wsj.com/articles/SB113676233945541109). Therefore, Dr.Booker’s statement that the experiment was “carried out correctly in front of an impartial validator”, i.e., himself (p.3), is not credible. His reports of the results of the experiment thus have little weight.  
b)   The correlation between the “novel new heat source, which produces a large excess of heat” in the experiments and the claimed invention is not clear. Dr.Booker writes that in the experiments“[t]he source of light was due to the HOH catalyzed transition of H to the lower energy hydrino state H(1/4), caused by the arc current producing a nascent HOH and H plasma” (Section II, p.5) and that HOH-based solid fuel samples were used.  But, the reactants in claim 1 are: “a. at least one source of nascent H20; b. H20 or at least one source of H20; and c. atomic hydrogen or at least one source of atomic hydrogen”.  It is not clear if the HOH used in the experiments correspond to the claimed reactants, which necessarily include H20. 
19 experiment is real and reproducible” (“Executive Summary”, pp.4, 11& 16).  Assuming, arguendo, that the SunCell® corresponds to the invention, it is noted Dr.Booker’s language is vague. It is unclear, for instance, if Dr.Booker’s statement that he is “led to the conclusion” means he actually arrived at and affirmed the conclusion. Further, it is unclear what he means by “real” generation of net excess power. He reports on pp.12-14 that the output power of the SunCell® (the so-called “thermal burst power”) is 637.5 times more power than the input in the case of the 1 mole% Bi2O3 added to the molten silver (Test 052316PA1), 200 times more for the case of the 1 mole% LiVO3 (Test 052316PA2), and 26 times more for the case of the 0.5mole% LiVO3 (Test 0524BDR). However, it is not clear how such net excess powers are “real” when they contradict a fundamental law of physics, i.e., the conservation of energy. Finally, Dr.Booker’s claim that the experiments are “reproducible” is not evidence that any such experiments, by independent researchers who are not paid and/or affiliated with the inventor, have actually been conducted. Indeed, in Exhibit (F), Dr.Hagen and the inventor state that “[r]emarkably, no experimental testing by independent researchers has been described in the literature over the past 31 years” (p.1).  
d) Non-independent water bath calorimetric tests of similar energy generation models by the inventor and/or his affiliates have not convinced the scientific community. For example, in “Comment on “Water bath calorimetric study of excess heat generation in resonant transfer plasmas” [J.Appl.Phys. 96, 3095 (2004)]”, A.V.Phelps (J.Appl.Phys. 98, 066108 (2005) whose existence is in direct contradiction with conventional quantum mechanics” (p.3).
e) Regarding Coyle et al. (US Pat. No.9,994,450) and the suggestion that description in the patent literature of hydrino sub-ground state transitions provides experimental evidence of their existence, this is not persuasive since patents do not constitute peer-reviewed literature, particularly in a field as specialized and complex as quantum mechanics, nor does a description of hydrinos in a patent mean they are generally accepted by the scientific community. As noted, numerous citations demonstrate hydrino theory is incredible in view of contemporary knowledge to one of ordinary skill, and this would apply equally to Coyle.  Further, the comment by Barth noted by applicant that possibly applicant has “stumbled on some interesting new chemical process” (Barth, p.45) ignores Barth’s conclusion that applicant’s “mistakes are legion” and that his theory “doesn’t amount to any kind of a meaningful physical theory” (p.45), among others.  

3)  Exhibits (B)-(D):  Images from two videos of a power generation system comprising molten metal and reactants capable of forming nascent H2O and atomic H in a vessel at various time points 
	Applicant argues Exhibit (B)-(D) show exothermicity of the reactions and operability (pp.8-9). Applicant’s arguments are not persuasive. Applicant argues the exhibits demonstrate that “experimentally some product is being produced with unique spectroscopic signatures that explicitly rejects the inventor’s hydrino theory. For example, Barth states that “there are fundamental errors in Mills’ work which render the hydrino idea “meaningless as a physical theory” (p.41), that Mills’ “mistakes are legion” and that his theory “doesn’t amount to any kind of a meaningful physical theory” (p.45).  Also, the “theory” applicant leaves out of the quotation from Barth is Newton’s second law. Newton’s second law is categorically different from and superior to applicant’s theory. Newton’s second law has been repeated and proven correct countless times. In contrast, hydrino theory has never been repeated or verified by anyone except the inventor or his associates.20 Also, Newton developed his second law according to the scientific method, through experiments performed with an attitude of independence, openness and accountability that are assumed on the part of those experimenting.  In contrast, applicant’s “experiments” are all his own work, or the work of his associates---e.g., Dr.Booker, who received payment from Blacklight Power, Inc., the parent company of the applicant.  Further, with respect to the basis of hydrino theory, applicant makes numerous misleading statements.  Applicant states that “hydrino theory is based on physical laws such as those of Maxwell and Newtown [sic] accepted by the physicists and chemists” (Response, p.10).  But, this is a non sequitur. Just because physicists and chemists accept laws of Maxwell and Newton does not 

4)  Exhibit (E): “Total bond energies of exact classical solutions of molecules generated by MILLSIAN 1.0 compared to those computed using modern 3-21 G and 6-31 G* basis sets”, R.L.Mills, et al. 
	Applicant submits Exhibit (E) as evidence that applicant’s theory matches experimental results (p.10). Applicant’s arguments are not persuasive. The exhibit describes a product of the inventor and his associates, not independent experimenters. Thus, the information has no weight. Further, MILLSIAN 1.0 appears to be software comprising molecular modeling applications which incorporate the inventor’s grand unified theory of classical physics or “GUTCP” (abstract; p.170-173). The correlation between the software and the claimed invention are not clear. The software’s algorithm allegedly solves key building blocks of organic chemistry (p.159) using models for corresponding geometrical parameters and energies (p.161). While results were alleged to be more consistent than other models based on “ab initio quantum mechanics” [sic] 

5)  Exhibit (F): “Distinguishing Electron Parametric Resonance Signature of Molecular Hydrino”, W.Hagen and R.Mills.
	Applicant submits Exhibit (F) as evidence of “unique spectroscopic signatures” of a system based on a similar theory as to that described in the present application which “match the hydrino theory therefore either proving the hydrino theory or at least, directly proving the existence of a material with spectroscopic signatures matching hydrino theory” (Response, p.11). 
But, as noted at the bottom of p.1, this paper is a preliminary version of a manuscript that has not completed peer-review at a journal.  Thus, the information cannot be considered evidence from an independent experimenter.  Also, while Dr.Hagen and the inventor characterize their paper as “an independent electron paramagnetic resonance (EPR) study of molecular hydrino H2 (1/4)…” (p.1), it is not clear how a study of their own theory can be considered “independent”. Further, in the summary, Dr.Hagen states that “[r]emarkably, no experimental testing by independent researchers has been described in the literature over the past 31 years.”  Dr.Hagen appears not to have considered the possibility that the lack of experimental testing by independent researchers is simply because the theory contradicts well-established laws of physics.  Dr.Hagen continues with the observation that “[w]orthy of note is the fact that all cited evaluations by independent researchers thus far are exclusively concerned with theoretical arguments, while occasional independent experimental testing of the theory’s predictions has not been published and has only been indirectly cited. Moreover, all of these criticisms are based on the incompatibility of 
6)  	Exhibit (G):  “Hydrino States of Hydrogen” R.Mills, et al.
This lengthy paper is presented as further evidence of hydrinos in the form of spectroscopic data on material collected from plasma reactions of the invention. But, the results are the product of the inventor and his associates, not independent experimenters. As Dr.Hagen and the inventor state in Exhibit (H), “no experimental testing by independent researchers has been described in the literature over the past 31 years”.  Further, Rathke (p.1), in reference to experiments reported by Mills discussing spectroscopic data and water bath calorimetric studies (references 1-4) concludes that “…there remains no theoretical support of the hydrino hypothesis” and “[t]his strongly suggest that the experimental evidence put forward in favour of the existence of hydrinos should be reconsidered for interpretation in terms of conventional physics” (p.6).  
 
In summary, in response to applicant’s argument that “this measured experimental data is not a theory the Examiner may disagree with” (Response, p.11), that the examiner has prima facie showing including a clearly set forth reasoning that the asserted specific and substantial utility is not credible, support for factual findings relied upon in reaching this conclusion, and evaluation of all relevant evidence of record. The examiner’s application of the guidelines is not a presumption but follows from the fact that applicant’s hydrino hypothesis on which the claimed invention is based is inconsistent and contrary to contemporary science. Applicant’s evidence is outweighed by conventional scientific knowledge of the hydrogen atom. Further, all the experimental data for hydrinos in the exhibits comes from experiments by the inventor and/or his associates. There is not a single experiment conducted by an independent researcher on record that verifies applicant’s experimental data or confirm existence of hydrinos. To the contrary, scientists who have examined the data in detail are critical of it and have demonstrated how the existence of hydrinos allegedly explaining the data is contrary to the laws of physics and chemistry.  Per MPEP 2107.01 and 2107.02, where an asserted utility is “inconsistent with known scientific principles” or “incredible in view of contemporary knowledge”, a lack of utility rejection is justified. For these reasons, the totality of the record continues to show that the asserted utility is not specific, substantial, and credible and the rejection based on lack of utility is maintained.

B.	Rejection of claims 1, 3, 7, 10-12, 14, 16, 18, 22, 24, 30 & 32-36 under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph
21 In particular, they found the utility of claims directed to a hydrino atom and a dihydrino molecule with two electrons in a lower then ground state energy level to be contrary to conventional scientific understanding of the hydrogen atom (i.e., implausible scientific principles), and US S.N. 12/153,613, the Office determined with respect to evidence submitted in a case for the existence of hydrinos that “articles published by Applicant and his affiliations do not belong to reputable evidence, since they are replete with non-scientific speculations that are not accepted by the scientific community”, that “[n]one of the licensees has succeeded to build a novel reactor based on hydrino reactions so far, even after 3-11 years of experimentations” and “[t]he failure of all six licensees cited above to come up with any commercially viable device.”22
23  The preponderance of evidence thus supports a finding of lack of enablement.   

 Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BURTON S MULLINS whose telephone number is (571)272-2029. The examiner can normally be reached 9-5. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas C Patel can be reached on 571-272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/BURTON S MULLINS/            Primary Examiner, Art Unit 2832                                                                                                                                                                                            
 
 



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 L.Pauling et al. “Introduction to Quantum Mechanics, With Applications to Chemistry”, Dover Publications, Inc., New York (1985), p.52.
        2 R.Feynman et al., “The Feynman Lectures on Physics---Quantum Mechanics” Addison-Wesley Publishing Co., Reading Mass. (1965), p.19-1 & 19-5. 
        3 Ibid., p.19-1 & 19-5.
        4 Ibid., p.2-6, p.19-5.  
        5 A.Barth, “Bigger than Fire? A Scientific Examination of Randell Mills’ “Hydrino” Theory”; Skeptic, 2001, p.42.
        6 Ibid., p.43.
        7 Ibid., p.43.
        8 Rathke, “A critical analysis of the hydrino model” New Journal of Physics 7 (2005) 127, Eq.1. p.3.
        9 Ibid., p.4.
        10 Ibid., pp.5-6.
        11 Ibid., p.6.
        12 N.Dombey, “The hydrino and other unlikely states”, Physics Letters A 360, p.62-65 (2006).
        13 Non-Final Office Action, Ser.No.12/213,476, dated 06 February 2012, pp. 21, 23 & 29. Cited in 11 May 2021 PTO-892.
        14 In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970); MPEP 2164.03.
        
        15 Per, ¶[0405] the term “ignition” denotes “a very high reaction rate of H to hydrinos may be manifest as a burst, pulse or other form of high power release.”  
        16 Patent Board Decision, SN 08/467,911, pp.5-7, 31 August 2010.  Cited in 11 May 2021 PTO-892.
        17 Per MPEP 609.05(c), consideration by the examiner of the document submitted as evidence directed to an issue of patentability raised in the Office action is limited to the portion of the document relied upon as rebuttal evidence; the entirety of the document may not necessarily be considered by the examiner.
        18 Patent Board Decision, SN 08/467,911, pp.5-7, 31 August 2010.  Cited in 11 May 2021 PTO-892.
        19 “The SunCell® was invented and engineered to harness the clean energy source from the reaction of the hydrogen atoms of water molecules to form a non-polluting product, lower-energy state hydrogen called “Hydrino” that is the dark matter of the universe wherein the energy release of H2O to Hydrino and oxygen is 100 times that of an equivalent amount of high-octane gasoline at an unprecedented high power density.”   https://brilliantlightpower.com/suncell/
        20  On p.1 of Exhibit F Dr.Hagen and the inventor state that “[r]emarkably, no experimental testing by independent researchers has been described in the literature over the past 31 years.”
        21 Patent Board Decision, SN 08/467,911, pp.5-7, 31 August 2010.  Cited in 11 May 2021 PTO-892.
        22 Non-Final Office Action, Ser.No.12/213,476, dated 06 February 2012, pp. 21, 23 & 29. Cited in 11 May 2021 PTO-892. 
        23 Patent Board Decision, SN 08/467,911, pp.5-7, 31 August 2010. Cited in 11 May 2021 PTO-892.